Citation Nr: 1202431	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  10-34 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA).

2.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse




ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from April 1991 to August 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran and her spouse testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ) in October 2011.  A transcript of the hearing is associated with the claims files. 


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims of entitlement to service connection for diabetes mellitus and OSA are decided. 

The Board notes at the outset that the Veteran has not been afforded a VA examination for either of the claimed disabilities, although there is evidence of high glucose levels shown during service and the Veteran has credibly reported chronic sleep problems during and since discharge from service.  The Veteran's spouse also confirmed the presence of symptoms such as choking and snoring that could be a precursor to OSA.  Also, a Memorandum from the Internal Medicine Clinic of the Department of the Army shows that the Veteran had two instances of elevated fasting glucose during service and it was "possible" the Veteran was diabetic prior to discharge from the military.  The Board finds the Veteran has presented a prima facie case of entitlement to service connection for both claimed disabilities and should be afforded a VA medical examination at this point.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should afford the Veteran an examination by a physician with sufficient expertise to determine the etiology of her OSA.

The claims folders must be made available to and reviewed by the examiner(s), and any indicated studies should be performed. 

Based on review of the files and examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's OSA is etiologically related to her active service.  

The examiner should presume the Veteran's account of her symptoms during and after service to be credible for purposes of the opinion.  If the examiner concludes during interview that the Veteran is an unreliable historian, he or she should provide the reasons for such a conclusion. 

The rationale for each opinion expressed must be provided. 

2.  The RO or the AMC should afford the Veteran an examination by a physician with sufficient expertise to determine the etiology of her diabetes mellitus.

The claims folders must be made available to and reviewed by the examiner(s), and any indicated studies should be performed. 

Based on review of the files and examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's diabetes mellitus is etiologically related to her active service.  

The examiner should consider the Veteran's account of her symptoms during and after service to be credible for purposes of the opinion.  If the examiner concludes during interview that the Veteran is an unreliable historian, he or she should provide the reasons for such a conclusion. 

The rationale for each opinion expressed must be provided. 

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and her representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until she is otherwise notified but she has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

